This is a case which imposes an almost intolerable burden upon any judge who has normal sympathies and emotions. It is ar irreconcilable dispute between good people over the custody of a little girl who is now nearly one year old. Whatever decision we reach must result in undeserved heartbreak for someone.
FACTS
Millie and Sopi were living as husband and wife with Sopi’s family. Millie became pregnant. In August of 1984 Sopi left the Territory to obtain employment in Hawaii. Millie remained in American Samoa with Sopi’s family. On- February 20, 1985 the
little girl, Tuileisulefiatagata, was born. Millie did not want the responsibility of motherhood. She told Sopi’s mother she was going to Western Samoa to visit her mother. Instead she turnee the baby over to her cousin Nancy Kupa, relinquished parental rights, and consented that Nancy and Samasoni Kupa could adopt the child. Sam and Nancy employed attorney Asaua Fuimaono tc represent them in the adoption proceedings. On May 23, 1985 Mr. Fuimaono obtained a decree of relinquishment, apparently without notice to Sopi. No petition of adoption was filed. In the meantime, Sopi found out what was going on and came to Americar Samoa, obtained counsel and petitioned for custody.
Belatedly, a petition for adoption was filed by the Kupa’s on October 17, 1985. Both Sopi the Kupds are fit and propei *91parents. Naturally the Kupas have become attached to and deeply love the child.
DISCUSSION OF THE LAW
Before the Kupas can adopt the child the rights of the natural parents must be terminated. A.S.C.A. sec. 45.0412.
The natural mother relinquished her rights (A.S.C.A. sec. 45.0402) but the rights of the natural, father were never dealt with. Clearly, Sopi never consented to relinquishment. Therefore, his parental rights can only be terminated under A.S.C.A. section 45.0401, which refers us to A.S.C.A. section 45.0115 and A.S.C.A. section 45.0103, which in turn tell us that Sopi’s rights can be terminated if the child is "neglected or dependent." In other words Sopi must have abandoned or abused the child in order . for the court to terminate his parental rights. The facts do not support such a conclusion. He left the Territory for a rational reason and thought that Millie was properly cared for by his mother. His conduct throughout this case demonstrates his determination not to abandon the child.,
CONCLUSION
Sopi’s parental rights are not terminated and as the -natural father he is entitled to custody of his child.
It is so ordered, adjudged and decreed.